DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 2.	Applicant’s response filed on March 22, 2021 have been considered.  Claims 4-5, 8-9, 11-15, and 20 have been canceled.  Claims 1-3, 6-7, 10, 16, and 18-19 have been amended. Claims 1-3, 6-7, 10, and 16-19 are pending.

Claim Objections
3.	Claims 2, and 16-19 are objected to because of the following informalities: 
Referring to claim 2:
	Claim 2 is ended with a comma, instead of a period.
Referring to claims 16-19:
 	Claims 16-19 recite ‘The system of claim 1’, however, claim 1 is directed to a method. 
Claim Rejections - 35 USC § 112
4.	Claims 1-3, 6-7, 10, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 1-3, 6-7, 10, and 16-19:
Claim 1 recites:
           “authenticating, by one of the plurality of computing devices network nodes resident on the at least one network, the at least one credential;”
                      Claim 1 does not recite ‘at least one credential’ prior to authenticating the at least one credential.  Therefore, claim 1 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter. 


Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 6-7, 10, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bishnoi et al. (U.S. 2019/0012695 A1), in view of Toohey et al. (U.S. 2019/0114584 A1), hereinafter “Toohey”.
Referring to claim 1:
		Bishnoi teaches:
		A method of providing secure communications within a network having a plurality of computing devices, comprising (see Bishnoi, fig. 1): 
          writing, by at least one of the plurality of computing devices, into a first block associated with a distributed ledger at least one first sequence of characters representative of a first message, and writing into the first block a unique first block identifier (see Bishnoi, [0029] ‘where each block is comprised of a block header and one 
or more data values.  Each block header may include at least a timestamp, a block reference value, and a data reference value.’; [0030] ‘Upon receipt of the voucher request, the node in the blockchain network 114 may generate [i.e., ‘writing into a new block associated with a distributed ledger’ ] (e.g., following verification of the transaction account, if necessary) a new data value corresponding to the electronic voucher [i.e., ‘a first message’ ].’); 
          writing, by at least one of the plurality of computing devices, into a second block associated with the distributed ledger a unique second block identifier, further writing into the second block at least one second sequence of characters representative a block reference value, and a data reference value.’; [0030] ‘Upon receipt of the voucher request, the node in the blockchain network 114 may generate [i.e., ‘writing into a new block associated with a distributed ledger’ ] (e.g., following verification of the transaction account, if necessary) a new data value corresponding to the electronic voucher [i.e., ‘a second message’ ].’); 
           writing, by at least one of the plurality of computing devices, into a third block associated with the distributed ledger a unique third block, further writing into the third block at least one third sequence of characters representative of a third message (see Bishnoi, [0029] ‘where each block is comprised of a block header and one or more data values.  Each block header may include at least a timestamp, a block reference value, and a data reference value.’; [0030] ‘Upon receipt of the voucher request, the node in the blockchain network 114 may generate [i.e., ‘writing into a new block associated with a distributed ledger’ ] (e.g., following verification of the transaction account, if necessary) a new data value corresponding to the electronic voucher [i.e., ‘a third message’ ].’);
            sending, by at least one of the plurality of computing devices, the distributed ledger to another one or more of the plurality of computing devices through at least one the network (see Bishnoi,   [0052] ‘Once the new block is generated, it may be confirmed by other blockchain nodes 200 [i.e., sending the distributed ledger to one or more communication devices ] in the blockchain network 114 using methods associated therewith, such as proof of work, and, in step 310, may be posted [i.e., ‘sending’ ] to the blockchain that is distributed across all of the blockchain nodes 200 comprising the blockchain network 114.’); 
              authenticating, by one of the plurality of computing devices network nodes resident on the at least one network, the at least one credential (see Bishnoi, [0030] ‘the node in the blockchain network 114 may generate (e.g., following verification [i.e., ‘authenticating’ ] of the transaction account, if necessary) a new data value corresponding to the electronic voucher.’; [0052] ‘Once the new block is generated, it may be confirmed by other blockchain nodes 200 [i.e., sending the distributed ledger to one or more such as proof of work [i.e., ‘authenticating’ ] , and, in step 310, may be posted [i.e., ‘sending’ ] to the blockchain that is distributed across all of the blockchain nodes 200 comprising the blockchain network 114.’; [0037] ‘The point of sale device 102 may receive 
the private key, which may be verified based on the public key [i.e., authenticating the at least one credential ] stored in the data value received from the blockchain network 104,’; [0038] ‘credentials’ ); 
              writing, by at least one of the plurality of computing devices, into the distributed ledger at least one indication indicative of the authenticating (see Bishnoi, [0030] ‘the node in the blockchain network 114 may also generate a voucher identification number [i.e., ‘one indication indicative of the authenticating’ ].  The voucher identification number may be a unique value that is associated with the electronic voucher for identification thereof that is unique to all electronic vouchers submitted to the blockchain network 114.’); and 
              displaying at least one of the first message, the second message, the third message, and displaying the at least one indication on the one or more of the plurality of computing devices (see Bishnoi, [0031] ‘Once the electronic voucher data has been successfully added to the blockchain, the node may return a confirmation message to the sender device 110 (e.g., directly, or via an intermediate entity, such as the issuing institution 108, as applicable).  The confirmation message may indicate that 
the voucher request was successfully processed, and may include the voucher identification number [i.e., ‘one indication indicative of the authenticating’ ] generated for the electronic voucher.’; [0053] ‘the sender device 110 may receive the voucher identification number, which, in some instances, may be presented to the sender 104 or used to trigger the display of a notification to the sender 104 indicating successful addition of the voucher data to the blockchain.’; [0059] ‘display a message to the recipient’).
		However, Bishnoi does not explicitly disclose a block timeline comprising one or more unique block identifiers of previous blocks.
	ii.	Toohey disclose a block timeline comprising one or more unique block identifiers for previous blocks (see Toohey, [0300]-[0304] ‘The first block in the chain is known as the Genesis block and new blocks can be added in linear and chronological From any given block in the chain the information of this genesis block and all blocks that led back to this one can be retrieved [i.e., the block timeline comprising one or more unique block identifiers of previous blocks ]… each block is comprised of the following…Nonce: Individual blocks identity’ )
iii.	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Toohey into the system of Bishnoi to use a block timeline.  Bishnoi teaches "The present disclosure relates to the redemption of electronic vouchers that utilize a blockchain,” (see Bishnoi, [0001]). Therefore, Toohey’s teaching could enhance the system of Bishnoi, because Toohey teaches “The present invention relates to an information system for item verification.  The system is applicable to individual items and also to items grouped together.” (see Toohey, [0001]).
Referring to claim 2:
	Bishnoi and Toohey further disclose:
	wherein the first block comprises a first header and a first nonce value that is a first arbitrary number used as a first cryptographic hash function, the second block 
comprises a second header and a second nonce value that is a second arbitrary number used as a second cryptographic hash function, and the third block comprises a third header and a third nonce value that is a third arbitrary number used as a third cryptographic hash function (see Toohey, [0298] ‘each block has a header’; [0300]-[0304] ‘each block is comprised of… Nonce: Individual blocks identity and is an arbitrary number which can only be used once ).
           It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Toohey into the system of Bishnoi to use a header, and a nonce.  Bishnoi teaches "The present disclosure relates to the redemption of electronic vouchers that utilize a blockchain,” (see Bishnoi, [0001]). Therefore, Toohey’s teaching could enhance the system of Bishnoi, because Toohey teaches “The present invention relates to an information system for item verification.  The system is applicable to individual items and also to items grouped together.” (see Toohey, [0001]). 
Referring to claims 3, 19:

          wherein sending comprises replicating the distributed ledger on the one or more computing devices in response to a block confirmation (see Bishnoi, [0052] ‘Once the new block is generated, it may be confirmed by other blockchain nodes 200 in the blockchain network 114 using methods associated therewith, such as proof of work [i.e., consensus ] , and, in step 310, may be posted to the blockchain that is distributed across all of the blockchain nodes 200 [i.e., ‘replicating’ ] comprising the blockchain network 114.’).
Referring to claim  6:
	 Bishnoi and Toohey further disclose:
                       wherein one or more of the first message, the second message, and the third message are intended to be sent from at least one sender and one or more receivers (see Bishnoi, [0017] ‘transactions recorded in the blockchain may include a destination address a destination address… a source address’).
Referring to claim 7:
	Bishnoi and Toohey further disclose:
                     wherein each of the at least one sender and each of the at least one receiver are identified using a public key (see Bishnoi, [0037] ‘The cryptographic key pair may be comprised of a private key and a corresponding public key.’).
Referring to claim 10:
	Bishnoi and Toohey further disclose:
           wherein the at least one network comprises a wireless network (see Bishnoi, [0040] ‘wireless area networks’). 
Referring to claim 16:
	Bishnoi and Toohey further disclose:
           wherein each of the first message, the second message, and the third message comprise a unique identifier identifying a sender associated with at least one of the plurality of computing devices in the computer network (see Bishnoi, [0017] ‘transactions recorded in the blockchain may include a destination address… a source address’; [0022] ‘Payment Transaction--A transaction between two entities [i.e., 
Referring to claim 17:
	Bishnoi and Toohey further disclose:
           wherein the unique identifier is processed by an authentication module to authenticate the sender (see Bishnoi, [0053] ‘The account credentials may include data suitable for use in identifying and authenticating a transaction account for funding of a payment transaction, such as a primary account number, security code, name, address [i.e., the sender ] , expiration date, etc.’). 

7.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bishnoi et al. (U.S. 2019/0012695 A1), in view of Toohey et al. (U.S. 2019/0114584 A1), in view of Ford et al. (U.S. 2016/0261404 A1), hereinafter “Ford”. 
Referring to claim 18:
	Bishnoi and Toohey does not disclose homomorphy.
           Ford discloses the homomorphy (see Ford, [0059] ‘the message 222 may include data for processing.  Since this data is publicly in the ledger, the sender may obfuscate the data using homomorphy transformation.’)
          It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Ford into the system of Bishnoi to use homomorphy.  Bishnoi teaches "The present disclosure relates to the redemption of electronic vouchers that utilize a blockchain,”(see Bishnoi, [0001]). Therefore, Ford’s teaching could enhance the system of Bishnoi, because Ford teaches 
homomorphy may obfuscate the data, and therefore ensure the data security. 

Response to Arguments
8.	Applicant’s arguments filed on March 22, 2021 have been considered. Independent claim 1 has been amended to include new limitations. However, upon further consideration, a new ground(s) of rejection is being made in view of Toohey.
          Applicant’s arguments are moot due to the new ground(s) of rejection. 

Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	RUSCHIN; Gad et al. (US 20180075028 A1) disclose a method of distributed management of electronic documents of title (edt) and system thereof;
(b)	ZHANG; Zhihui (US 20170346833 A1) disclose blockchain-based system, and electronic apparatus and method in the system;
(c)	Balfour; Rob et al. (US 20170364936 A1) disclose computer-implemented electronic coupon system and methods using a blockchain;
(d)	High; Donald R. et al. (US 20180167394 A1) disclose controlling access to a locked space using cryptographic keys stored on a blockchain;
(e)	Greco; Maurizio et al. (US 20190205898 A1) disclose decentralized confidential transfer system, method and device;\
(f)	Chen; YuLing et al. (US 9967333 B2) disclose Deferred configuration or instruction execution using a secure distributed transaction ledger;
(g)	Palazzolo; Jason Christopher (US 20190281259 A1) disclose firearm environmental recording apparatus and system. 

10.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
           A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/
Examiner, Art Unit 2492



/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492